—In an action, inter alia, to recover damages for intentional interference with contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), entered December 22, 1998, which granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.Ordered that the order is modified, on the law, by deleting the provision thereof granting that branch of the motion which was to dismiss the fourth cause of action, and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed, without costs or disbursements.The complaint stated a cause of action to recover damages for intentional interference with contract (see, Lama Holding Co. v Smith Barney, 88 NY2d 413; Foster v Churchill, 87 NY2d 744; WMW Mach. Co. v Koerber AG., 240 AD2d 400). Therefore, the Supreme Court erred when it dismissed that cause of action.The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.